Broyles J.
1. There being evidence of a voluntary confession by the accused, directly admitting the commission of the offense charged, and other direct evidence tending to show his guilt, the court, in the absence of an appropriate written request, did not err in omitting to charge the jury on the law of circumstantial evidence. Eberhart v. State, 47 Ga. 598 (8); Smith v. State, 125 Ga. 296, 299 (54 S. E. 127); Griner v. State, 121 Ga. 614 (2) (49 S. E. 700).
2. In the absence of timely written requests, the court did not err in omitting to charge as recited in the 2d, 3d, 4th, and 5th grounds of the amendment to the motion for a new trial. The charge of the court, as a whole, fairly submitted to the jury the question of whether or not the accused was guilty of gaming, as alleged in the accusation. If any fuller instructions were desired, appropriate written requests should have been submitted.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. .Judgment affirmed.